        Case 1:19-cv-04330-LMM Document 90 Filed 07/29/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL                      )
SCOTT (for themselves and as a               )
representative of their minor child),        )
                                             )
      Plaintiffs,                            )
                                             )      Civil Action File No.
vs.                                          )      1:19-CV-04330-LMM
                                             )
SAFECO INSURANCE COMPANY OF                  )
INDIANA, A LIBERTY MUTUAL                    )
COMPANY, AND SHILAN PARHAM                   )
                                             )
      Defendants.                            )

 DEFENDANT SHILAN PARHAM’S ANSWER TO PLAINTIFFS’ FIRST
  AMENDED COMPLANT AND DEMAND FOR JURY TRIAL [Doc. 87]

      Defendant Shilan Parham, by and through counsel of record, files this her

Answer to Plaintiffs’ First Amended Complaint [Doc. 87] and shows as follows:

                                 FIRST DEFENSE

      Plaintiffs’ First Amended Complaint is barred, in whole or in substantial

part, based upon the Court’s June 24, 2020 Order [Doc. 82] dismissing all claims

brought by plaintiffs Marcia and Israel Scott’s against Shilan Parham, including

their claims for medical expenses on behalf of their minor child.

                               SECOND DEFENSE

      Responding to the specific allegations of the numbered paragraphs of
                                                                                  Pg. 1
        Case 1:19-cv-04330-LMM Document 90 Filed 07/29/20 Page 2 of 8




plaintiffs’ Complaint, defendant responds as follows:

                                         1.

      Defendant is without knowledge sufficient to admit or deny the allegations
contained within this paragraph of plaintiff’s Complaint.
                                         2.

      Defendant is without knowledge sufficient to admit or deny the allegations
contained within this paragraph of plaintiff’s Complaint.
                                         3.

      Defendant admits the allegations contained within this paragraph of
plaintiff’s Complaint.
                                         4.

      Defendant admits to a breach of the applicable standard of care. Defendant
denies the remaining allegations contained within this paragraph of plaintiff’s
Complaint.
                                         5.

      Defendant admits the allegations contained within this paragraph of
plaintiff’s Complaint.
                                         6.

      Defendant is without knowledge sufficient to admit or deny the allegations
contained within this paragraph of plaintiff’s Complaint.



                                                                           Pg. 2
        Case 1:19-cv-04330-LMM Document 90 Filed 07/29/20 Page 3 of 8




                                         7.

      Defendant adopts, and incorporates by reference, all preceding paragraphs.
                                         8.

      Defendant is without knowledge sufficient to admit or deny the allegations
contained within this paragraph of plaintiff’s Complaint.
                                         9.

      Defendant is without knowledge sufficient to admit or deny the allegations
contained within this paragraph of plaintiff’s Complaint.
                                        10.

      Defendant is without knowledge sufficient to admit or deny the allegations
contained within this paragraph of plaintiff’s Complaint.
                                        11.

      Defendant adopts, and incorporates by reference, all preceding paragraphs.
                                        12.

      Defendant is without knowledge sufficient to admit or deny the allegations
contained within this paragraph of plaintiff’s Complaint.
                                        13.

      Defendant is without knowledge sufficient to admit or deny the allegations
contained within this paragraph of plaintiff’s Complaint.
                                        14.

      Defendant adopts, and incorporates by reference, all preceding paragraphs.

                                                                             Pg. 3
          Case 1:19-cv-04330-LMM Document 90 Filed 07/29/20 Page 4 of 8




                                          15.

         Defendant admits to a breach of the applicable standard of care. Defendant
denies the remaining allegations contained within this paragraph of plaintiff’s
Complaint.
                                          16.

         Defendant admits to a breach of the applicable standard of care. Defendant
denies the remaining allegations contained within this paragraph of plaintiff’s
Complaint.
                                          17.

         Defendant denies the allegations contained within this paragraph of
plaintiff’s Complaint.
                                          18.

         Defendant admits to a breach of the applicable standard of care. Defendant
denies the remaining allegations contained within this paragraph of plaintiff’s
Complaint.



         Any allegation, language or paragraph of plaintiffs’ Complaint not

heretofore responded to is specifically denied by defendant Shilan Parham.

         WHEREFORE, having fully answered plaintiffs’ Complaint, defendant

prays:

         a)    that plaintiffs’ Complaint be dismissed;

                                                                              Pg. 4
       Case 1:19-cv-04330-LMM Document 90 Filed 07/29/20 Page 5 of 8




     b)    that defendant have judgment in her favor;

     c)    that defendant have a trial by jury of twelve persons; and

     d)    that defendant have all other proper relief.

     This 29th day of July, 2020.

                                            /s/ Matthew Hurst
                                            Marcia S. Freeman
                                            Georgia Bar No. 430923
                                            Matthew J. Hurst
                                            Georgia Bar No. 480267
                                            Attorneys for Defendant
                                            WALDON ADELMAN CASTILLA
                                            HIESTAND & PROUT
900 Circle 75 Parkway
Suite 1040
Atlanta, Georgia 30339
(770) 953-1710
mfreeman@wachp.com
mhurst@wachp.com




                                                                        Pg. 5
       Case 1:19-cv-04330-LMM Document 90 Filed 07/29/20 Page 6 of 8




                     CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that the foregoing document complies with

the font and point selections approved by the Court in Local Rule 5.1C. The

foregoing document has been prepared in Times New Roman font, 14 point.


                                             /s/ Matthew Hurst
                                            Marcia S. Freeman
                                            Georgia Bar No. 430923
                                            Matthew J. Hurst
                                            Georgia Bar No. 480267
                                            Attorneys for Defendant
                                            WALDON ADELMAN CASTILLA
                                            HIESTAND & PROUT
                                            900 Circle 75 Parkway
                                            Suite 1040
                                            Atlanta, Georgia 30339
                                            (770) 953-1710
                                            mfreeman@wachp.com
                                            mhurst@wachp.com




                                                                              Pg. 6
        Case 1:19-cv-04330-LMM Document 90 Filed 07/29/20 Page 7 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL                       )
SCOTT (for themselves and as a                )
representative of their minor child),         )
                                              )
      Plaintiffs,                             )
                                              )        Civil Action File No.
vs.                                           )        1:19-CV-04330-LMM
                                              )
SAFECO INSURANCE COMPANY OF                   )
INDIANA, A LIBERTY MUTUAL                     )
COMPANY, AND SHILAN PARHAM                    )
                                              )
      Defendants.                             )

                          CERTIFICATE OF SERVICE

      I hereby certify that on July 29, 2020, I electronically filed the forgoing

DEFENDANT SHILAN PARHAM’S ANSWER TO PLAINTIFFS’ FIRST

AMENDED COMPLANT AND DEMAND FOR JURY TRIAL [Doc. 87]

using the CM/ECF system which will automatically send e-mail notification of

such filing to the following attorney(s) of record:

      Jamillah Goza, Esq.                             Hilary Wayne Hunter, Esq.
      The Law Office of J. Scott Goza, LLC            Brent J. Kaplan, Esq.
      3775 Stagecoach Pass                            Isenberg & Hewitt, P.C.
      Ellenwood, GA 30294                             600 Embassy Row, Suite 150
      jamillahgoza@yahoo.com                          Atlanta, GA 30328
                                                      hilary@isenberg-hewitt.com
                                                      bjkaplan@isenberg-hewitt.com

                                                                                    Pg. 7
 Case 1:19-cv-04330-LMM Document 90 Filed 07/29/20 Page 8 of 8




This 29th day of July, 2020.


                                  /s/ Matthew Hurst
                                  Marcia S. Freeman
                                  Georgia Bar No. 430923
                                  Matthew J. Hurst
                                  Georgia Bar No. 480267
                                  Attorneys for Defendant
                                  WALDON ADELMAN CASTILLA
                                  HIESTAND & PROUT
                                  900 Circle 75 Parkway
                                  Suite 1040
                                  Atlanta, Georgia 30339
                                  (770) 953-1710
                                  mfreeman@wachp.com
                                  mhurst@wachp.com




                                                                 Pg. 8
